01/31/2022Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Remark

This Office action has been issued in response to amendment filed on 03/25/2021.

Terminal Disclaimer

The terminal disclaimer filed on 01/31/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given subsequent to a telephone interview with Aisha Marinho on 01/31/2022.


AMENDMENTS TO THE CLAIMS

The following is the list of claims that were amended:

Claim 21. (Currently Amended) A computer-implemented method for modifying a presentation of information on a web page that a user is viewing, the method comprising:
	receiving, by a server from a client device, user activity data associated with a user;
	storing, by the server, the user activity data in conjunction with a user profile;
identifying, by the server and based at least in part on the user activity data, one or more user characteristics and one or more visitation characteristics;
identifying, by the server, a similar user set corresponding with the user, wherein:
the similar user set and the user share at least a portion of the one or more user characteristics and a portion of the one or more visitation characteristics, and [[;]] 
the similar user set is identified based at least in part on a number of shared website visitations between the user and the similar user set that exceed a web history similarity threshold;
updating, by the server, the user profile based at least in part on information associated with the similar user set; and
providing, by the server to the client device, instructions for modifying the presentation of information on the web page based on the updated user profile.

Claim 22. (Canceled)




Claim 28. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium and computer program instructions stored therein, the computer program instructions comprising program instructions configured, upon execution to:
receive, from a client device, user activity data associated with a user;
	store the user activity data in conjunction with a user profile;
identify, based at least in part on the user activity data, one or more user characteristics and one or more visitation characteristics;
identify a similar user set corresponding with the user, wherein:
the similar user set and the user share at least a portion of the one or more user characteristics and a portion of the one or more visitation characteristics, and [[;]] 
the similar user set is identified based at least in part on a number of shared website visitations between the user and the similar user set that exceed a web history similarity threshold;
update the user profile based at least in part on information associated with the similar user set; and
provide, to the client device, instructions for modifying the presentation of information on the web page based on the updated user profile.
	
Claim 29.  (Canceled)








Claim 35. (Currently Amended) An apparatus comprising at least one processor and at least one non-transitory memory comprising program code, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to:
receive, from a client device, user activity data associated with a user;
	store the user activity data in conjunction with a user profile;
identify, based at least in part on the user activity data, one or more user characteristics and one or more visitation characteristics;
identify a similar user set corresponding with the user, wherein:
the similar user set and the user share at least a portion of the one or more user characteristics and a portion of the one or more visitation characteristics, and [[;]] 
the similar user set is identified based at least in part on a number of shared website visitations between the user and the similar user set that exceed a web history similarity threshold;
update the user profile based at least in part on information associated with the similar user set; and
provide, to the client device, instructions for modifying the presentation of information on the web page based on the updated user profile.

Claim 36. (Canceled). 


Allowance

Claims (21, 23-27), (28, 30-34), (35, 37-40) are allowable.

Reason for Allowance

The cited arts of record, Howes et al. Patent Application Publication US 20120215846 Al (hereinafter Howes), Kumar et al. US Patent Application Publication US 20090199230 Al (hereinafter Kumar), Bryar et al. US Patent Application US 7467349 B1 (hereinafter Bryar), Neely et al. US Patent Application Publication US 20090222551 Al (hereinafter Neely) teach calculating the similarity score based on data interaction similarity and engagement.
Claims (21, 23-27), (28, 30-34), (35, 37-40) are allowable. Independent claims 21, 28 and 35 are allowable because the cited arts of record, Howes et al. Patent Application Publication US 20120215846 Al (hereinafter Howes), Kumar et al. US Patent Application Publication US 20090199230 Al (hereinafter Kumar), Bryar et al. US Patent Application US 7467349 B1 (hereinafter Bryar), Neely et al. US Patent Application Publication US 20090222551 Al (hereinafter Neely) do not explicitly disclose, teach, or suggest the claimed limitations of:
identifying, by the server, a similar user set corresponding with the user, wherein:
the similar user set and the user share at least a portion of the one or more user characteristics and a portion of the one or more visitation characteristics, and [[;]] 
the similar user set is identified based at least in part on a number of shared website visitations between the user and the similar user set that exceed a web history similarity threshold;
updating, by the server, the user profile based at least in part on information associated with the similar user set; and
providing, by the server to the client device, instructions for modifying the presentation of information on the web page based on the updated user profile.
(In combination with all other features in the claim).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144